 1 BROWN, NERI, SMITH & KHAN LLP
    Amjad M. Khan (Bar No. 237325)
 2 David E. Jang (Bar No. 258914)
   11601 Wilshire Blvd., Suite 2080
 3 Los Angeles, California 90025
   Telephone:    (310) 593-9890
 4 Facsimile:    (310) 593-9980
   amjad@bnsklaw.com
 5 david@bnsklaw.com

 6 Attorneys for Defendants Fresno Auto Spa, Inc.
   and Stevan Matijevich
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
                                        FRESNO DIVISION
11

12
     A.J. RASSAMNI, an individual,                  CASE NO. 1:18-cv-00738-LJO-EPG
13
                  Plaintiff,
14
                                                    STIPULATION CONTINUING INITIAL
           v.
15                                                  SCHEDULING CONFERENCE;
   FRESNO AUTO SPA, INC. a California               ORDER THEREON
16 corporation doing business as River Park
   Express Car Wash; STEVAN MATIJEVICH,
17 an individual; and DOES 1 through 25,
   inclusive,
18
                   Defendants.
19

20

21

22

23

24

25

26
27

28

                STIPULATION CONTINUING INITIAL SCHEDULING CONFERENCE;
                                  [PROPOSED] ORDER
 1          All parties hereby stipulate and request that the Court continue the initial scheduling

 2 conference from February 6, 2019 to a date after the Court enters its order on Defendants Stevan

 3 Matijevich and Fresno Auto Spa, Inc.’s Motion to Dismiss Plaintiff A.J. Rassamni’s First

 4 Amended Complaint (“FAC”).

 5                                               RECITALS

 6          WHEREAS, an initial scheduling conference is currently scheduled for February 6, 2019;

 7          WHEREAS, the Court found Defendants’ Motion to Dismiss suitable for decision on the

 8 papers and vacated the hearing on the motion scheduled for December 11, 2018;

 9          WHEREAS, the Court has not yet entered its order on Defendants’ Motion to Dismiss;

10          WHEREAS, if the FAC survives the Motion to Dismiss, Defendants anticipate filing

11 crossclaims with their answer; and

12          WHEREAS, to preserve the resources of the Court and parties, the parties believe that the

13 initial scheduling conference should be continued to a date to be set by the Court after it enters its

14 order on Defendants’ Motion to Dismiss the FAC.

15                                             STIPULATION

16          NOW THEREFORE, the parties agree that the initial scheduling conference currently

17 scheduled for February 6, 2019 at 9:30 a.m. should be continued to a date set by the Court after it

18 enters its order on Defendants’ Motion to Dismiss the FAC.

19    DATED: January 16, 2019                       BROWN, NERI, SMITH & KHAN LLP
                                                     Ethan J. Brown
20                                                   David E. Jang
21
                                                    By:            /s/ David E. Jang
22                                                                 David E. Jang
                                                    Attorneys for Defendants Stevan Matijevich and
23                                                  Fresno Auto Spa, Inc.
24    DATED: January 16, 2019                       LAW OFFICE OF AMY R. LOVEGREN-
                                                    TIPTON, APLC
25
                                                     Amy R. Lovegren-Tipton
26
                                         By: /s/ Amy R. Lovegren-Tipton (as authorized on
27                                            1/16/19)
                                                   Amy R. Lovegren-Tipton
28                                       Attorneys for Plaintiff A.J. Rassamni
                                            1
                STIPULATION CONTINUING INITIAL SCHEDULING CONFERENCE;
                                  [PROPOSED] ORDER
 1                                              ORDER

 2         Pursuant to the parties’ stipulation, and for good cause shown, the Court continues the

 3 initial scheduling conference currently scheduled for February 6, 2019 to March 18, 2019 at 10:30

 4 am. The Court grants telephonic appearances, with each party directed to use the following dial-in

 5 number and passcode: 1-888-251-2909; passcode 1024453. The parties are also reminded to file

 6 a joint scheduling report one full week prior to the conference and email a copy of same, in Word

 7 format, to epgorders@caed.uscourts.gov, for the Judge's review.

 8

 9 IT IS SO ORDERED.

10
        Dated:    January 17, 2019                          /s/
11                                                   UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            2
                 STIPULATION CONTINUING INITIAL SCHEDULING CONFERENCE;
                                   [PROPOSED] ORDER
